                      Case 2:20-cv-02084-JCM-EJY Document 38 Filed 03/08/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    U.S. BANK NATIONAL ASSOCIATION,                      Case No. 2:20-CV-2084 JCM (EJY)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     FIDELITY NATIONAL TITLE INSURANCE
                      GROUP, INC., et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is plaintiff’s motion to stay briefing on defendants’ motions to
               14
                      dismiss pending the resolution of plaintiff’s motion to remand. (ECF No. 36). Defendants have
               15     filed their non-opposition to the stay. (ECF No. 37).
               16            In light of defendants’ consent through non-opposition, this court grants plaintiff’s
               17     motion. See LR IB 7-2(d). This court agrees that a stay pending this court’s resolution of the
               18     remaining motion to remand will best conserve all parties’ resources and promote the just and

               19     speedy disposition of this action. (ECF No. 36).
                             Accordingly,
               20
                             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff’s motion to
               21
                      stay briefing on defendants’ motions to dismiss pending the resolution of U.S. Bank’s motion to
               22
                      remand, (ECF No. 36), be, and the same hereby is, GRANTED.
               23
                             DATED March 8, 2021.
               24
                                                                   __________________________________________
               25                                                  UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
